DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 30 November 2020 has been received and made of record.  Claims 1-20 have been amended.

Response to Arguments
Applicant's arguments filed 30 November 2020 in regards to the U.S.C. 101 rejection of the claims being directed to an abstract idea without significantly more have been fully considered but they are not persuasive.
In response to Applicant’s argument (Pages 10-11) stating that since the various steps are performed at a computing device and the target information is pushed to a target user at a terminal that is communicatively connected to the computing device the U.S.C. 101 rejection should be withdrawn, the examiner respectfully disagrees. The computing device performing each of the claimed steps and a terminal connected to the computing device to receive the target information are claim elements which just use generic computer components as a tool to perform the identified abstract idea. Further, the additional elements of the computing device performing each these steps and a terminal connected to the computing device to receive the target information are not sufficient to amount to significantly more than the judicial exception because they are no more than mere instructions to apply the exception using generic computing components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

Applicant’s arguments, see Remarks, filed 30 November 2020, with respect to the rejection(s) of claim(s) 1, 8, and 15 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han and Foged (U.S. Patent Publication 2018/0063276). The new rejection is detailed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims recite the following limitations:
determining, at the computing device, first feature information of to-be-pushed information, wherein the to-be-pushed information is game information relating to a computer game
determining, at the computing device, second feature information of a target object associated with a terminal that is communicatively connected to the computing device according to user- behavioral data of the target user and the first feature information of to-be-pushed information, the user-behavioral data of the target user comprises one or more of: a game duration, a game level, a consumption amount, a winning rate, or a quantity of running times; 
determining, at the computing device, user-preference level information according to the second feature information of the target user and the first feature information of the to-be-pushed information; 

pushing the target information to the target user at the terminal.  
The recited limitations provide a target user with information that matches the interests of the target user.  The limitations of determining first feature information…, determining second feature information…, determining user-preference level information…, and ordering the to-be-pushed information… recite a mental process because they are observations or judgments that can be practically performed in the human mind. As a result, each of these limitations recite an abstract idea.
Turning to step 2A prong two, the claimed inventions additional recites that each process step is performed by a computing device having a processor executing programs stored in memory, a terminal that is communicatively connected to the computing device and pushing the target information to the target user at the terminal.  The computing device performing each these operations and a terminal connected to the computing device to receive the target information are claim elements which just use generic computer components as a tool to perform the identified abstract idea.  The additional elements of pushing the target information to the target user represents insignificant extra-solution activity because it is a mere nominal addition to the claim.  The additional elements when considered alone and in combination with the system as a whole is using the computing device as a tool to perform a mental process, not improving the functionality of the computer device itself or other computing technology.   As a result, the additional elements do not help integrate the invention into a practical application.
Considering step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 2A, prong two, the additional elements of a computing device and a terminal communicatively connected to the computing device to receive the target information are no more than mere instructions to apply the exception 
As a result, the independent claims are directed towards an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claims are directed to a judicial exception that is not patent eligible.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication 2014/0280214), hereinafter Han, in view of Foged (U.S. Patent Publication 2018/0063276).
Regarding claim 1, Han shows
An information push method performed at a computing device (Fig. 1, 100; Fig. 17, [0125]; i.e. computing device implementing personalized content recommendation module) having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, (Fig. 17; [0126]) the method comprising: ([0054])
determining, at the computing device, first feature information (i.e. universal interest space/taxonomy of content) of to-be-pushed information, (i.e. new content) 
determining, at the computing device, second feature information (i.e. dimensions of multidimensional personalization vector) of a target user (Fig. 1, 105; i.e. user) associated with a terminal (Fig. 1, 105; i.e. user computing device) that is communicatively connected to the computing device (Fig. 1, 100; Fig. 17, [0125]; i.e. personalized content recommendation module implemented on a general computer) according to user-behavioral data (i.e. user insights/inferred characteristics) of the target user and first feature information (i.e. universal interest space/taxonomy of content) of to-be-pushed information; (i.e. new content) 
determining, at the computer device, user-preference level information (i.e. dot product of user vector and document feature vector) according to the second feature information of the target user and the first feature information of the to-be-pushed information; ([0106]; [0107])
ordering (i.e. ranking) the to-be-pushed information according to the user-preference level information into target information; (i.e. content to deliver to user) and ([0105]; [0106]; [0115]; [0121])
pushing the target information to the target user at the terminal. ([0115]; [0121])  
However, Han fails to show
wherein the to-be-pushed information is game information relating to a computer game;
the user-behavioral data of the target user comprises one or more of: a game duration, a game level, a consumption amount, a winning rate, or a quantity of running times

determining, at the computing device, (Fig. 1, 162; i.e. social-networking system server) first feature information (i.e. application related characteristics such as category/graphic features/etc. of potential recommended games) of to-be-pushed information, (i.e. recommended games) ([0078], lines 21-38; i.e. In order to identify similar games the social networking system must first determine the characteristics of potential recommended games.) wherein the to-be-pushed information is game information (i.e. image of recommended game) relating to a computer game; ([0057])
determining, at the computing device, second feature information (i.e. user-level features associated with applications of the same category of potential recommended game) of a target user associated with a terminal (Fig. 1, 130; [0017]; i.e. client system) that is communicatively connected to the computing device (Fig. 1) according to user-behavioral data (i.e. historical social networking information associated with the user) of the target user and first feature information (i.e. category of potential recommended game) of to-be-pushed information, the user-behavioral data of the target user comprises one or more of: a game duration, a game level, a consumption amount, a winning rate, or a quantity of running times (i.e. number of times the user has used applications in a specified time period/frequency of interacting with applications of the same category) ([0078], lines 38-46; [0074])
Foged and Han are considered analogous art because they involve providing recommendations to a user. Han shows providing recommendations for content. Foged shows that the recommendations may be for gaming applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Foged wherein the to-be-pushed information is game information relating to a computer game and the user-behavioral data of the target user comprises one or more of: a game duration, a game level, a consumption amount, a winning rate, or a quantity of running times.  Doing so provides for recommending gaming applications that the user may be interested in installing. (Foged: [0005])

Regarding claim 2, Han in view of Foged shows all of the features with respect to claim 1 as outlined above. Han in view of Foged further show
The method according to claim 1, wherein the determining second feature information of a target user according to user-behavioral data of the target user and first feature information of to-be-pushed information comprises: 
determining a weight (i.e. dimension in the user vector is considered a weight on the corresponding dimension in the content vector when performing the dot product of the two vectors) corresponding to each eigenvalue (i.e. dimension in content multidimensional vector) in an eigenvector (i.e. content multidimensional vector) of the to-be-pushed information according to the user-behavioral data of the user object; and (Han: [0116], lines 1-7; [0117]; i.e. The inferred characteristics/user-behavioral data of the user are used to create the user vector.)
determining a user-preference level (i.e. dot product of the user vector and content vector) of the target user for each piece of to-be-pushed information according to the weight and the eigenvector of the to-be-pushed information.  (Han: [0106]; [0107]; i.e. The dot product/user preference level for each piece of content is calculated by multiplying the corresponding dimensions of the user vector /weight and the content vector and then summing the results.)

Regarding claim 6, Han in view of Foged shows all of the features with respect to claim 1 as outlined above. Han in view of Foged further shows
The method according to claim 1, wherein the determining second feature information of a target user according to user-behavioral data of the target user and first feature information of to-be-pushed information further comprises: 
obtaining a user-preference level (i.e. dimension of user vector corresponding to characteristic in content vector which shows a user preference for that particular characteristic) of the target user for each piece (i.e. characteristic) of to-be-pushed information according to the user-behavioral data of the target user and the first feature information of the to-be-pushed information; and ([0057]; [0058]; [0095])
obtaining a product of the user-preference level and an eigenvector of the to-be- pushed information, to obtain an eigenvector of the target user. ([0106]; [0107]; i.e. The products before summation in the dot product calculation are considered a multidimensional vector of the target object.)

Regarding claim 8, this device claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 9, this device claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 13, this device claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 15, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 16, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Foged in view of Modarresi (U.S. Patent Publication 2018/0053210).
Regarding claim 4, Han in view of Foged shows all of the features with respect to claim 1 as outlined above.  However, Han in view of Foged fails to show
The method according to claim 1, wherein the determining second feature information of a target user according to user-behavioral data of the target user and first feature information of to-be-pushed information comprises: 
determining a candidate user related to the target user according to the user-behavioral data of the target user; and 
obtaining a user-preference level of the candidate user for each piece of to-be-pushed information.  
Modarresi shows
wherein the determining second feature information (i.e. ratings determined for the user) of a target user according to user-behavioral data (i.e. past interactions/activities) of the target user and first feature information (i.e. respective items of content) of to-be-pushed information comprises: ([0045]) 
determining a candidate user (i.e. similar user) related to the target user (i.e. user) according to the user- behavioral data (i.e. past interactions/activities) of the target user; and ([0055])
obtaining a user-preference level (i.e. ratings) of the candidate user for each piece of to-be- pushed information.  ([0047]; [0049], lines 1-4; [0041])


Regarding claim 5, Han in view of Foged in view of Modarresi shows all of the features with respect to claim 4 as outlined above.  Han in view of Foged in view of Modarresi further shows
The method according to claim 4, wherein the determining user-preference level information (i.e. content to recommend) according to the second feature information (i.e. ratings determined for the user) of the target user and the first feature information (i.e. respective items of content) of the to-be-pushed information comprises: (Modarresi: [0041])
obtaining an average value of user-preference levels (i.e. ratings) of candidate users for each piece of to-be-pushed information, to obtain second user-preference level information. (i.e. user based similarity recommendations)  (Modarresi: [0049])
 
Regarding claim 11, this device claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 12, this device claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 19, this medium claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claim Note
Claims 3, 7, 10, 14, and 17 could not be rejected over prior art.  They may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the U.S.C. 101 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451